
	

115 SRES 694 ATS: Condemning the horrific, anti-Semitic attack at a synagogue in Pittsburgh, Pennsylvania, expressing support and prayers for all those affected by the tragedy, and applauding the dedication and bravery of law enforcement and emergency response officials in responding to the attack.
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 694
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Toomey (for himself, Mr. Casey, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Kyl, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the horrific, anti-Semitic attack at a synagogue in Pittsburgh, Pennsylvania, expressing
			 support and prayers for all those affected by the tragedy, and applauding
			 the dedication and bravery of law enforcement and emergency response
			 officials in responding to the attack.
	
	
 Whereas, on October 27, 2018, a mass shooting took place at the Tree of Life synagogue in the Squirrel Hill neighborhood of Pittsburgh, Pennsylvania, where members of the Tree of Life, Dor Hadash, and New Light Jewish congregations were engaged in Shabbat morning services;
 Whereas 11 innocent people were killed in the attack, and 6 others suffered injuries, including 4 law enforcement officers who responded to the attack;
 Whereas the people of the United States are grateful for the swift action of law enforcement officers, emergency response teams, and medical professionals who responded to the attack;
 Whereas the perpetrator of the attack espoused anti-Semitic views and targeted the people worshipping at the Tree of Life synagogue because of their religious beliefs;
 Whereas the attack is believed to be the deadliest anti-Semitic attack in the history of the United States;
 Whereas anti-Semitism is a pernicious and offensive form of prejudice that runs contrary to the values of the United States; and
 Whereas the number of anti-Semitic incidents, including assaults, vandalism, and harassment, in the United States has increased every year since 2013, according to the Anti-Defamation League: Now, therefore, be it
		
	
 That the Senate— (1)condemns the horrific, anti-Semitic attack at the Tree of Life synagogue in Pittsburgh, Pennsylvania, on October 27, 2018, in which 11 innocent people were killed and 6 were injured;
 (2)honors the memory of the victims who were killed and expresses the hope that their memory may be a blessing to their families and community;
 (3)expresses hope for a full and speedy recovery and pledges continued support for the people who were injured in the attack;
 (4)offers heartfelt condolences and deepest sympathies to the Tree of Life, Dor Hadash, and New Life Jewish congregations, the Pittsburgh Jewish community, and the families, friends, and loved ones affected by the tragedy;
 (5)honors the selfless and dedicated service of the law enforcement and emergency response officials who responded to the attack and the medical professionals who provided and continue to provide care for the victims;
 (6)condemns rising anti-Semitism and stands with the Jewish community in Pittsburgh, the United States, and around the world; and
 (7)reaffirms the commitment of the United States— (A)to condemn anti-Semitism in all its forms;
 (B)to protect the right of the people of the United States to freely exercise their religious beliefs; and
 (C)to ensure the safety and security of all people of the United States.  